Title: Memo on Letter to Charles Willson Peale, 15 November 1808
From: Jefferson, Thomas
To: 


                  
                     Nov. 15. 08.
                  
                  wrote to C. W. Peale on the following subjects. 
                  T. Jefferson Randolph to attend the chemical lectures.
                  
                     the hospital
                  
                      to send me a polygraph to use while he should repair mine. I sent the copy as a specimen of it’s imperfections. 
                  congratulns on the return of his son.
               